Citation Nr: 1439319	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-11 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left shoulder bursitis.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right hip.

3.  Entitlement to a combined rating in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to December 1977 and from October 1978 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2012, the Veteran testified a travel Board Hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations in March 2012 as to his service-connected left shoulder and right hip disabilities.  The Veteran testified at the August 2012 Board hearing that his disabilities are more severe than reflected in the March 2012 examination reports.  Specifically, with respect to his left shoulder, he stated that he has increased pain and limited motion.  With respect to his right hip, he stated that experiences daily pain and that if he moves his leg the wrong way, he can barely stand on it.  The Veteran also indicated that he felt that the March 2012 examinations were inadequate.   

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's left shoulder and right hip disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

The Board also finds that a decision regarding the Veteran's claim that he is entitled to a combined disability rating in excess of 50 percent would be premature as the matters being remanded may affect the combined disability rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, the Board observes that the most recent VA treatment records associated with the Veteran's claims file are dated in September 2011.  Since the Veteran's claims are being remanded, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).
 
Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records since September 2011 with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected bursitis of the left shoulder and degenerative joint disease of the right hip.  If possible, the VA examination should be performed by a different examiner than the examiner who conducted the March 2012 VA examinations.

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

Specifically, with regard to the left shoulder, the examiner is asked to comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  

With regard to the right hip, the examiner should note extension, flexion, abduction, adduction and rotation of the thigh and whether ankylosis exists in the hip. 

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his service-connected disabilities and what impact, if any, those have on his occupational functioning.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



